DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are cancelled.
Claims 14-29 are newly added and are pending.
Claims 14-29 were subject to a telephonic restriction.
Claims 19, 22, and 23 are withdrawn as being directed to non-elected groups and/or species.  
Claims 14-18, 20, 21, 24-29 are currently under consideration to the extent that they read upon Applicant’s elected species.
Note: Applicant elected pyroxasulfone as compound II.  

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 14-21 and 24-29, drawn to a method of controlling undesirable vegetation.
Group II, claim(s) 22 and 23, drawn to a pesticidal mixture.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Applicant is required to elect a single species of compound II from the species claimed.  
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
claim 14 is generic to the method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups and species lack unity of invention because even though the inventions of these groups require the technical feature of a mixture of compounds I and II, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Refsell et al (WO 2016/085793) in view of Yi-yuan.  Refsell teaches a synergistic combination of glufosinate and pyroxasulfone (see entire document, for instance, [00048]).  Yi-yuan teaches that only the L-enantiomer of the glufosinate has herbicidal activity, thereby motivating someone to utilize the L-enantiomer.  
During a telephone conversation with Stephen Parks on 08/03/2021 a provisional election was made without traverse to prosecute the invention of Group I and the species of pyroxasulfone as the species of compound II, claims 14-18, 20, 21, 24-29.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19, 22, and 23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
	Claims 15, 16, 21, 25, and 27 refer to compound I, wherein the claims from which said claims depend do not include a “compound I”.  It is reasonably concluded from the structure of claim 14 and the content of the dependent claims that “compound I” refers to “L-glufosinate and its salts”, however, the claim is being objected to since appropriate correction is required.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-18, 20, 21, 24-29 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz (WO 2016/085793) and Yi-yuan.
Katz teaches a composition comprising pyrosulfoxane and glufosinate (see entire document, for instance, claim 5).  Further, Katz exemplifies that the combination of glufosinate and pyroxasulfone is synergistic as an herbicide (see entire document, for instance, Table 1 and [00048]).  Katz further teaches that the ammonium salt is the preferred form of the glufosinate (see entire document, for instance, [00028]).  Katz exemplifies a ratio of 593:90 glufosinate to pyroxasulfone (see entire document, for instance, Table 1).  Katz teaches the composition for use with a soybean crop plant 
Katz, while teaching the use of glufosinate as an herbicide, does not directly indicate the enantiomer being utilized.
Yi-yuan teaches that the L-enantiomer of phosphinothricin (glufosinate) is the only enantiomer that had herbicidal activity (see entire document, for instance, Abstract).  Yi-yuan further teaches that glufosinate is particularly useful for transgene crops (see entire document, for instance, Abstract).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention to utilize the L-enantiomer of glufosinate in the synergistic herbicidal combination of pyrosulfoxane and glufosinate as set forth in Katz including for transgene crops as taught by Yi-yuan.  One would have been motivated to do so since Yi-yuan teaches that only the L-enantiomer of the glufosinate has herbicidal activity.  There would be a reasonable expectation of success since Katz teaches the combination is synergistic but does not identify the enantiomer being utilized, wherein Yi-yuan provides a teaching of the beneficial aspect of the L-enantiomer.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259.  The examiner can normally be reached on M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TREVOR LOVE/Primary Examiner, Art Unit 1611